             Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 1 of 11




            IN THE UNITED STATES COURT FOR THE DISTRICT OF COLUMBIA

ARTHUR LEE GAITHER                             :
4913 PLATA STREET                              :
CLINTON, MARYLAND 20735                        :
                                               :
       Plaintiff,                              :
                                               :
v.                                             :       Civil Action No.
                                               :
DAVID BARNHARDT, SECRETARY                     :
UNITED STATES DEPARTMENT                       :
OF INTERIOR                                    :
1849 C STREET, NW                              :
WASHINGTON, DC 20240                           :
                                               :
       Defendant.                              :

                                           COMPLAINT

       Plaintiff, Arthur Lee Gaither, formerly Lieutenant, United State Park Police, by and

through her undersigned counsel, for his Complaint for employment discrimination and

harassment based upon his race and color, hereby states as follows:

                                             PARTIES

       1.      Plaintiff, Arthur Lee Gaither, was at all times relevant hereto an employee of the

U.S. Department of Interior as Lieutenant for the United State Park Police.

       2.      Defendant, David Barnhardt, in his official capacity is the Secretary of the U.S.

Department of Interior, is a federal agency located in Washington, D.C.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 for claims

arising under federal law, i.e., 42 U.S.C. § 2000(e) et. seq.
             Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 2 of 11




       4.      At all times relevant to this case, Defendant has been an employer and has engaged

in an industry affecting commerce, has employed fifteen or more employees, and otherwise has

been an employer, within the meaning of 42 U.S.C. Sec 2000(b).

       5.      Venue is vested in this Court, since the facts giving rise to this case took place in

the District of Columbia.

                               PROCEDURAL BACKGROUND

       6.      On March 9, 2016, Plaintiff filed his formal Complaint with the Agency, Agency

No. DOI-NPS-16-0259, EEOC No. 570-2017-00504X.

       7.      On or about June 19, 2019, the Agency entered its Final Order (FAD) finding no

discrimination regarding Plaintiff’s complaint.

       8.      On or about July 8, 2019, Plaintiff filed his appeal to the EEOC, Appeal No.

20190005213.

       9.      On June 24, 2020, EEOC issued a decision affirming the Agency’s FAD and

formally closed the case on June 25, 2020.

                                             FACTS

       10.     Plaintiff at all times relevant hereto was a federal employee who worked for the

USPP since 1992 through his forced retirement on or about December 31, 2017.

       11.     Prior to his service for the United State Park Police, Plaintiff was a member of the

United States Army.

       12.     Plaintiff is a Black male.

                            Agency Race Based Promotion Practices




                                                  2
             Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 3 of 11




       13.     As of the time that Lt. Gaither filed his Complaints for failure to promote, there

were approximately 28 United States Park Police Officers with the rank of Chief (1), Assistant

Chief (1), Deputy Chief (3), Major (11) and Captain (12).

       14.     Of those 26 management level employees, only 4 were African American.

       15.     Of those 4, 3 hold the rank of Captain (Keith Rogers (now retired), Craig Green

and Pamela Smith (promoted to Major).
       16.
               Only 1, Steve Booker, has the rank of Major (Major Booker was recently promoted

to Asst. Chief).

       17.     In the last 18 years, only 6 African American officers have held any rank of Major

or higher with the United State Park Police.

       18.     In each of the five instances where Plaintiff applied for a promotion from

Lieutenant to Captain, Respondent selected a white applicant.

       19.     Plaintiff was a witness in three separate EEO charges that were pending at the time

of each of his non-selections.

       20.     Management (the recommending and selecting officials for each of his non-

selections) was aware of his EEO activity at the time of his non-selections.

       21.     Of the 9 Lieutenants promoted to Captain from September, 2013 through the

conclusion of the investigation into Plaintiff’s complaint, 7 were white and only 2 were black.

       22.     The Agency’s promotion process has the appearance that race is the most important

factor in determining who gets promoted. ROI000287.

                                         Non-Selections
   Captain, Central District, Icon Protection Branch, Homeland Security Division Position
                                 (“Captain, Central District”)




                                                3
               Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 4 of 11




        23.     On or about August 14, 2015, USPP issued a vacancy announcement for the

Captain, Central District position.

        24.     The announcement informed eligible candidates how to apply for the anticipated

vacancy. For example, the announcement stated “[a]ny Lieutenant on the current promotion roster

(dated January 14, 2013) interested in a possible promotion to this position should email a letter

of interest along with his/her last performance appraisal to Ms. Pamela Blyth at Headquarters no

later than the close of business (5:00 p.m. EST) on Friday, August 28, 2015.”

        25.     Plaintiff submitted a letter of interest for the Captain, Central District position to

Ms. Pamela Blyth. In the letter, Plaintiff stated he “would like this correspondence to serve as

[his] official request to be considered for the vacant position of Commander, Central District, Icon

Protection Branch, Homeland Security Division.” Plaintiff’s letter of interest did not provide

additional details on why he was interested in the Captain, Central District position. Complaint

also submitted his 2014 Employee Performance Appraisal Plan (“EPAP”) as part of his

application.

        26.     Plaintiff’s 2014-performance rating was 4 out of 5, with 5 being the highest score.

ROI at 000308. This placed Plaintiff in the second highest rating category, “Superior.”

        27.     In addition, Plaintiff was on the “Well-Qualified” list for a promotion to Captain.

        28.     Major Steven Booker was the recommending official for the Captain, Central

District position.

        29.     As recommending official, Major Booker was responsible for reviewing the

applications and making a recommendation as to whom he believed were the best candidates.

        30.     Major Booker reviewed each applicant’s last performance appraisal, which formed

the basis of his recommendation.



                                                  4
              Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 5 of 11




        31.     Major Booker recommended, in order of preference, the following applicants for

the Captain, Central District position (1) Lieutenant Mark Adamchik; (2) Lieutenant Christopher

Stock; and (3) Captain Michael Libby.

        32.     In his recommending memorandum, Major Booker stated multiple reasons why he

believed Lieutenant Adamchik was the best-qualified applicant.

        33.     Major Booker made his recommendation up the chain-of-command to Deputy

Chief Jackie Burks.

        34.     Deputy    Chief   Burks   was    responsible   for   reviewing   Major    Booker’s

recommendation and making her own recommendation up the chain-of-command.

        35.     Deputy Chief Burks discussed the recommendation with Booker and she asked him

to also Consider Lieutenant Michael Wilson for the Captain, Central District position.

        36.     Based on Burks’ recommendation, Major Booker gave further consideration to

Lieutenant Wilson and subsequently revised his recommendation to include Lieutenant Wilson.

        37.     Deputy Chief Burk recommended Lieutenant Wilson for the Captain, Central

District position.

        38.     Deputy Chief Burks made her recommendation up the chain-of-command to Chief

Robert MacLean.

        39.     Chief MacLean was the selecting official for the Captain, Central District position.

        40.     Chief MacLean is the Agency official responsible for approving any

recommendation for a promotion to Captain.

        41.     Chief MacLean selected Lieutenant Michael Wilson for the Captain, Central

District position.

    Captain, Special Forces, Icon Protection Branch, Homeland Security Division Position



                                                 5
             Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 6 of 11




                                    (“Captain, Special Forces”)

       42.     On or about August 14, 2015, USPP issued a vacancy announcement for the

Captain, Special Forces position.

       43.     The announcement informed eligible candidates how to apply for the anticipated

vacancy. For example, the announcement stated “[a]ny Lieutenant on the current promotion roster

(dated January 14, 2013) interested in a possible promotion to this position should email a letter

of interest along with his/her last performance appraisal to Ms. Pamela Blyth at Headquarters no

later than the close of business (5:00 p.m. EST) on Friday, August 28, 2015.”

       44.     Plaintiff submitted a letter of interest for the Captain, Special Forces position to

Ms. Pamela Blyth.

       45.     Plaintiff stated that he “would like this correspondence to serve as [his] official

request to be considered for the vacant position of Commander, Special Forces, Icon Protection

Branch, Homeland Security Division.”

       46.     Plaintiff was on the “Well-Qualified” list for a promotion to Captain.

       47.     Major Steven Booker was the recommending official for the Captain, Special

Forces position.

       48.     Major Booker recommended, in order of preference, the following applicants for

the Captain, Special Forces position (1) Lieutenant James Murphy; (2) Lieutenant Mark

Adamchik; and (3) Lieutenant Michael Wilson.

       49.     Major Booker made his recommendation up the chain-of-command to Deputy

Chief Jackie Burks.




                                                6
             Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 7 of 11




       50.      Deputy Chief Burks and Major Booker discussed his recommendation and she

recommended up the chain-of-command Lieutenant Mark Adamchik for the Captain, Special

Forces position.

       51.      Deputy Chief Burks made her recommendation up the chain-of-command to Chief

Robert MacLean.

       52.      Chief MacLean was the selecting official for the Captain, Special Forces position.

       53.      Chief MacLean focuses on the recommendations made by the chain-of-command

when making his selection.

       54.      Chief MacLean selected Lieutenant Mark Adamchik for the Captain, Special

Forces position.

                   Captain, East District, Patrol Branch, Operations Division Position
                                        (“Captain, East District”)

       55.      On or about May 18, 2016, USPP issued a vacancy announcement for the Captain,

East District position.

       56.      The announcement informed eligible candidates how to apply for the anticipated

vacancy. For example, the announcement stated, “[a]ny Lieutenant on the current Captains

Promotional Roster, dated August 25, 2014, interested in reassignment to this position should e-

mail a letter of interest along with his/her most recent performance appraisal to Ms. Pamela Blyth

… no later than the close of business … on May 20, 2016.”

       57.      Plaintiff submitted a letter of interest for the Captain, East District position to Ms.

Pamela Blyth.

       58.      Plaintiff stated that he “would like this correspondence to serve as [his] official

request to be considered for the vacant position of Commander, Special Forces, Icon Protection

Branch, Homeland Security Division.”

                                                  7
              Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 8 of 11




       59.     Plaintiff was on the “Well-Qualified” list for a promotion to Captain. ROI at

000060.

       60.     Major Gregory T. Monahan was the recommending official for the Captain, East

District position. Greg Monahan is now the Acting Chief for the United State Park Police.

       61.     Monahan recommended, in order of preference, the following applicants for the

Captain, East District position (1) Lieutenant Christopher Stock; (2) Lieutenant Jerry Marshall;

and (3) Lieutenant James Murphy.

       62.     Monahan made his recommendation up the chain-of-command to Deputy Chief

Scott Fear (Deputy Chief Fear recently resigned from the USPP).

       63.     Deputy Chief Fear made his recommendation up the chain-of-command to Chief

Robert MacLean.

       64.     Chief MacLean was the selecting official for the Captain, East District position.

       65.     Chief MacLean selected Lieutenant Stock for the Captain, East District position.

       Assistant Commander, Training Branch/Personnel Security, Training Branch, Services
                     Division (“Assistant Captain, Training Branch”)

       66.     On or about May 31, 2016, USPP issued a vacancy announcement for the Assistant

Captain, Training Branch position.

       67.     The announcement informed eligible candidates how to apply for the anticipated

vacancy. For example, the announcement stated, “[a]ny Lieutenant on the current promotion roster

(dated August 25, 2014) interested in a possible promotion to this position should e-mail a letter

of interest    along   with   his/her last   performance appraisal      to   Ms.   Pamela Blyth

pamela_blyth@nps.gov at Headquarters no later than the close of business (5 p.m. EDT) on

Tuesday, June 21, 2016.”




                                                8
             Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 9 of 11




       68.      Plaintiff submitted a letter of interest for the Assistant Captain, Training Branch

position to Ms. Pamela Blyth.

       69.      In the letter, Plaintiff stated that he “would like this correspondence to serve as [his]

official request to be considered for the vacant position of Assistant Commander, Training

Branch/Personnel Security, Training Branch, Services Division (WMA).”

       70.      Plaintiff was on the “Well-Qualified” list for a promotion to Captain.

       71.      Major Richard Pope was the recommending official for the Assistant Captain,

Training Branch position.

       72.      Major Pope recommended, in order of preference, the following applicants for the

Assistant Captain, Training Branch position (1) Lieutenant James Murphy; (2) Lieutenant Brandi

Adamchik; and (3) Lieutenant Russ Fennely.

       73.      Major Pope made his recommendation up the chain-of-command to Deputy Chief

Keith Horton.

       74.      Deputy Chief Horton made his recommendation up the chain-of-command to Chief

Robert MacLean.

       75.      Chief MacLean was the selecting official for the Assistant Captain, Training

Branch position.

       76.      Chief MacLean selected Lieutenant Murphy for the Assistant Captain, Training

Branch position.

                Captain, East District, Patrol Branch, Operations Division Position

       77.      On or about May 18, 2016, USPP issued a vacancy announcement for the Captain,

East District, Patrol Branch, Operations Division position.




                                                   9
              Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 10 of 11




        78.     However, no recommendation or selection was made, because the Captain, East

District, Patrol Branch, Field Operations Division position was filled as the result of a settlement

agreement.

                                      COUNT I
               VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

        79.     Plaintiff hereby realleges all of the allegations contained in Paragraphs 1 - 78 of her

Complaint.

        80.     Defendant has subjected Plaintiff to unequal terms and conditions of employment

and harassment due to his race and color as well as in retaliation for his participation in protected

activity.

        81.     Plaintiff has suffered and continues to suffer harm and damages as a direct and

proximate result of Defendant’s unlawful actions.

        WHEREFORE, Plaintiff respectfully requests that Court:

        A.      Enter Judgment in favor of Plaintiff on Count I and award Plaintiff damages, in an

amount not less than $300,000.00 as well as such equitable relief as this Court deems necessary;

        B.      Award Plaintiff all of his costs and expenses associated with this matter, including

reasonable attorneys’ fees; and

        C.      Grant such other and further relief as this Court deems necessary based upon the

facts and circumstances of this case.




                                                  10
    Case 1:20-cv-02672 Document 1 Filed 09/21/20 Page 11 of 11




                                        Respectfully Submitted,


                                        /s/Neil S. Hyman___________________
                                        Neil S. Hyman, Esquire
                                        DC Bar No. 465047
                                        Law Office of Neil S. Hyman, LLC
                                        4520 East West Highway, Suite 700
                                        Bethesda, Maryland 20814
                                        301-841-7105 (p)
                                        301-986-1301 (f)
                                        neil@neilhymanlaw.com
                                        Counsel for Plaintiff

                                    JURY TRIAL

Plaintiff requests that all matters in this case be tried by a jury.

                                        Respectfully Submitted,

                                        /s/Neil S. Hyman___________________
                                        Neil S. Hyman, Esquire
                                        DC Bar No. 465047
                                        Law Office of Neil S. Hyman, LLC
                                        4520 East West Highway, Suite 700
                                        Bethesda, Maryland 20814
                                        301-841-7105 (p)
                                        301-986-1301 (f)
                                        neil@neilhymanlaw.com
                `                       Counsel for Plaintiff




                                           11
